Citation Nr: 1626561	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  05-19 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus, to include as a result of exposure to herbicide.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from August 1962 to August 1966, and from March 1967 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which declined to reopen a previously denied claim of entitlement to service connection for diabetes mellitus on the basis that new and material evidence had not been submitted.  The Veteran perfected a timely appeal of this determination to the Board.  

In June 2006, the Veteran appeared and offered testimony in support of his claim before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the electronic claims file. 

The instant appeal initially included a claim of entitlement to service connection for loss of vision, left eye; that claim was denied by the Board in a March 2008 decision.  At that time, consideration of the Veteran's diabetes claim was stayed as a result of a decision by the U.S. Court of Appeals for Veterans Claims (CAVC or Court) pertaining to in-service exposure to herbicide agents. See Haas v. Nicholson, 20 Vet. App. 257 (2006).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) later issued a decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Federal Circuit reversed the CAVC, holding that it was error to have rejected VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), which requires a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from a regulatory presumption of herbicide exposure. 

The appellant in Haas then filed a petition for a writ of certiorari to the U.S. Supreme Court, which was denied. Haas v. Peake, 129 S.Ct. 1002 (2009). Consequently, the stay has been lifted on the processing of claims for compensation based on exposure to herbicides affected by Haas v. Nicholson.  The Board will proceed at this time with adjudication of the diabetes claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Evidence associated with the claims file after the most recent final denial in April 2002 is new and raises a reasonable possibility of substantiating that claim.

2. Resolving all reasonable doubt in favor of the Veteran, the evidence of record shows that the Veteran went ashore in the Republic of Vietnam while docked in the Da Nang Harbor

3. The Veteran's diabetes mellitus, type II, is presumed to be due to exposure to herbicides in service.


CONCLUSIONS OF LAW

1. The April 2002 rating decision is final. 38 U.S.C.A. § 7105(a)(West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2. Evidence received since the April 2002 rating decision is new and material, and the claim for service connection for diabetes mellitus, type II, is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a)(2015).

3 The criteria for service connection for diabetes mellitus, type II, have been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is reopening and granting the claim for service connection. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed

New and Material Evidence

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.  

Here, the RO denied the Veteran's initial claim for entitlement to service for diabetes mellitus, type II, in a February 1996 rating decision.  Although the Veteran submitted a notice of disagreement and a statement of the case was issued, he failed to perfect a timely appeal.  The February 1996 rating decision thus became final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

In February 2001, the Veteran sought to reopen the claim for diabetes mellitus, type II.  In April 2002, the RO again denied the Veteran's claim on the basis that the evidence failed to show that the Veteran actually set foot in Vietnam.  Although the RO provided notice of the denial, the Veteran did not initiate an appeal.  The April 2002 rating decision thus became final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  This is the last, final rating decision of record. 

Evidence received since the last final rating decision includes written and oral testimony that the Veteran gave before the undersigned Veterans Law Judge in 2006, as well as testimony presented to a DRO in 2006 and 2012.  The Veteran explained that he was assigned to the USS BOSTON in July 1969 and that the ship was docked in Da Nang; during that time, he actually stepped foot on land in Vietnam when he accompanied a mailman to shore.  He stated that it was unlikely that there would be any record of this type of shore excursion in the Deck Log.  

The Board finds that the various testimony from Veteran constitutes new and material evidence.  Such evidence was not previously submitted to VA.  His testimony is material because it explains how the he ultimately ended up setting foot on Vietnam while attached to the USS BOSTON.  It is presumed credible for the purpose of reopening the Veteran's claim. See Justus, supra. 

In light of the foregoing, the Board finds that the Veteran's claim for service connection for diabetes mellitus, type II, is reopened.  In this case, the next step is for the Board to address the merits of the claim.

Service Connection - Diabetes Mellitus, Type II

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d). 

If a veteran was exposed to an herbicide agent during active service, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  The disease shall have become manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.307(a)(6)(ii). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to such agent during that service. 38 C.F.R. § 3.307(a).  The presumption of exposure to herbicide in Vietnam requires that a veteran actually stepped foot on land in Vietnam. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97.

Factual Background and Analysis

The Veteran primarily seeks to establish service connection for diabetes mellitus, type II, on a presumptive basis under 38 C.F.R. § 3.307(a)(6), 3.309(e).  Throughout the course of this protracted appeal, the he has consistently maintained that he actually stepped foot on land in Vietnam in July 1969 when his ship was docked in Da Nang harbor and he was asked to go ashore to pick up mail with the postal clerk.  

Service personnel records show that the Veteran was sent from the Naval Station Great Lakes, Illinois, to the USS BOSTON, which he joined in March 1969.  Deck logs from the USS BOSTON confirm that the ship was docked Da Nang harbor in July 1969.  

The Board notes that Da Nang is considered a deep-water coastal harbor or "blue water" as opposed to an inland waterway. See VBA Manual M21-1, IV.ii.1.H.2.b (updated February 5, 2016).  Therefore, presence in the Da Nang Harbor, alone, is not sufficient to establish presumptive exposure to Agent Orange.

However, as noted above the Veteran has consistently asserted that he actually stepped foot in Vietnam in July 1969 while stationed on the USS BOSTON.  For example, during his September 2005 DRO hearing, the Veteran reported that he was docked in Da Nang in July 1969 and "went ashore one time with the mail man to pick up the mail, but I can't prove it."  He stated that he had reviewed the ship's deck logs to see if there was any information about him going ashore for mail/archives, but that those types of excursions were not normally recorded - only battles and injuries and incidents of that nature.  

During his June 2006 Board hearing before the undersigned, the Veteran again reported that his ship was docked in Da Nang for three days in July of 1969 and "I went ashore once with the mail man to pick up the mail and the movies, but I have no proof of this."  He went on to explain that he "actually did touch land, but that was just to pick up the mail, and they never kept records of that...Just records of the ships movements, personnel who were injured and stuff like that."  

In October 2010 correspondence, the Veteran again stated, "I submitted evidence that the ship I was on(USS Boston CA-691 was moored in Da Nang Harbor on 3 different occasions, I went ashore one of them days to pick up the mail with the Postal Clerk...there is no way I can prove this, there was no record of this...the Deck Log was used for more important things."  

Most recently, during his October 2012 DRO hearing, the Veteran stated, "I went ashore in Da Nang and one day with a mailman, but I can't prove it and I don't even remember his name...that was...what, 44 years ago."  He again explained that he accompanied the mailman to shore on one occasion in July of 1969 and that there likely would not be any recordation of this in the ship's Deck Log because the Deck Log was not used to record such excursions.  

In this case, the Veteran's treatment records reflect that he has a diagnosis of diabetes mellitus, type II.  Additionally, in light of the personnel records confirming that the USS BOSTON was docked in Da Nang in July 1969, and the Veteran's numerous consistent and credible statements and testimony regarding the circumstances of his service, the Board finds that the Veteran went ashore while docked in the Da Nang Harbor.  Therefore, he is entitled to the presumption of herbicide exposure.  

Accordingly, resolving all reasonable doubts in favor of the Veteran, service connection for diabetes mellitus, type II, is warranted. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for service connection for diabetes mellitus, type II, is reopened. 

Service connection for diabetes mellitus, type II, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


